            Case 6:20-cv-00980-ADA Document 22 Filed 03/29/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

WSOU Investments, LLC d/b/a Brazos
Licensing and Development,

                   Plaintiff,
                                                     Case No. 6:20-cv-00980-ADA
       v.
                                                     JURY TRIAL DEMANDED
Canon Inc.,

                   Defendant.


Canon Inc.,

                   Third-Party Plaintiff,

       v.

NXP USA, Inc.

                   Third-Party Defendant.



                           DEFENDANT CANON INC.’S
                 THIRD-PARTY COMPLAINT AGAINST NXP USA, INC.

       Defendant and Third-Party Plaintiff, Canon Inc. (“Canon”), by and through its attorneys,

brings this action against Third-Party Defendant, NXP USA, Inc. (“NXP”) pursuant to FED. R.

CIV. P. 14 for breach of warranties and obligations to indemnify, defend and hold harmless

Canon for any and all claims by Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and

Development (“WSOU” or “Plaintiff”) of infringing U.S. Patent No. 7,054,346 (the “’346

patent”) asserted, inter alia, in this Civil Action No 6:20-cv-00980.




                                                 1
            Case 6:20-cv-00980-ADA Document 22 Filed 03/29/21 Page 2 of 9




                                             PARTIES

       1.       Canon is a corporation duly organized and existing under the laws of Japan. Its

principal place of business is 30-2, Shimomaruko 3-chome, Ohta-ku, Tokyo 146-8501, Japan.

       2.       Upon information and belief, NXP is a Delaware corporation having its principal

place of business at 6501 William Cannon Drive West, Austin, TX 78735. NXP may be served with

process through its registered agent Corporation Service Company d/b/a CSC – Lawyers

Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin, TX 78701-3218.

                                         JURISDICTION

       3.       The underlying action for patent infringement arises from WSOU claims for patent

infringement against Canon. This Court has supplemental jurisdiction over this action pursuant to

28 U.S.C.A. § 1367(a) because Canon’s claims against NXP are so related to WSOU’s claims for

patent infringement that are within this Court’s original jurisdiction that they form part of the same

case or controversy under Article III of the U.S. Constitution.

       4.       NXP is subject to this Court’s personal jurisdiction under FED. R. CIV. P. 4(k)(1)(A)

because NXP is subject to the general jurisdiction of Texas; as a resident of the District, NXP’s ties

with the State of Texas and with the forum are continuous and systematic.

       5.       Venue is proper in this District under 28 U.S.C. § 1391 because, among other things,

Canon’s alleged infringing acts that form the basis of the underlying action occurred in this District

and the underlying lawsuit is pending in this Court.

                                    WSOU’S ALLEGATIONS

       6.       In the Complaint filed on October 19, 2020 in the present action, WSOU claims to

be the assignee of the ’346 patent issued on May 30, 30016. Compl. at ¶ 7.




                                                  2
            Case 6:20-cv-00980-ADA Document 22 Filed 03/29/21 Page 3 of 9




       7.       WSOU alleges that Canon has been and continues to infringe at least claim 13 of the

’346 patent by making, using, offering to sell, selling and/or importing at least Canon EOS R5

cameras (the “Accused Products”). Id. at ¶¶ 11-17; Ex. 2 to Compl.

       8.       WSOU alleges that the Accused Products transmit data by using Bluetooth 5, which

is “based on Adaptive Frequency Hopping.” See generally Ex. 2 to Compl. (citing Bluetooth 5

standard and Canon EOS R5 camera specification); Ex. C to Ex. 2 (Bluetooth 5 standard published

by Bluetooth SIG); Ex. D to Ex. 2 (Bluetooth Core Specification v 5.0 published by Bluetooth SIG

on December 6, 2016).

       9.       Specifically, WSOU alleges that the Accused Products comprise “a transmitter for

transmitting signals using frequency hopping over a time period T” and thus meet the “wireless

endpoint” limitation as claimed in claim 13 because they support Bluetooth 5 technology, which is

based on Adaptive Frequency Hopping. Ex. 2 to Compl. at 1-5 (citing Bluetooth 5 standard); Ex. C

to Ex. 2 (Bluetooth 5 standard published by Bluetooth SIG).

       10.      WSOU further alleges that the Accused Products “pseudorandomly select[] a

frequency . . . the frequency selection is constrained to less than the N frequencies and such that at

least one of the selected frequencies is prohibited from subsequent selection in at least a portion of

the time period T” as claimed in claim 13 because the Accused Products use adaptive frequency

hopping, which “replaces the unused channels by the used channels in a pseudo-random way” as

described in the Bluetooth 5 standard. Ex. 2 to Compl. at 5-6 (citing Bluetooth Core Specification

v 5.0); Ex. D to Ex. 2 (Bluetooth Core Specification v 5.0).

       11.      WSOU also alleges that the Accused Products “pseudorandomly select[] a

frequency from a set of N frequencies such that over at least a portion of the time period T, the

frequency selection is constrained to less than the N frequencies and such that at least one of the




                                                  3
          Case 6:20-cv-00980-ADA Document 22 Filed 03/29/21 Page 4 of 9




selected frequencies is prohibited from subsequent selection in at least a portion of the time period

T” as claimed in claim 13 because Bluetooth 5 technology “uses a new channel selection algorithm

with adaptive frequency hopping, which produces hopping sequences, which are pseudo-random

and distinct sequences in a period T” and because Bluetooth 5’s “distinct sequence helps to use the

different channels rather than the same channel, avoiding repetition at a different time hop in a

single period. (i.e., [sic] least one of the selected frequencies is prohibited from the subsequent

selection in at least a portion of the period T).” Ex. 2 to Compl. at 6-7 (citing Bluetooth 5 standard);

Ex. C to Ex. 2.

       12.        WSOU also alleges that the Accused Products use adaptive frequency hopping, with

which “[t]he Bluetooth channels are divided into two categories used and unused” and “[t]he

channels for frequency hopping are selected from the used and unused channels (i.e. N),” and thus

meet the limitation that “N is the total number of frequencies available for frequency hopping” in

claim 13. Ex. 2 to Compl. at 7-8 (citing Bluetooth Core Specification v 5.0); Ex. D to Ex. 2.

                             CANON’S RELATIONSHIP WITH NXP

       13.        Effective December 1, 2005, Canon and Marvell Asia Pte., Ltd. (“Marvell”), which

is NXP’s predecessor in interest, entered into an IP Indemnification Agreement (“Marvell

Agreement”). Pursuant to the Marvell Agreement, Marvell agreed to indemnify Canon if it

purchased Marvell wireless LAN chips and associated technology (the “Chips”), either directly

from Marvell or through a third-party supplier.

       14.        The Marvell Agreement provides, in relevant part, that Marvell is obligated to

indemnify, defend and hold harmless Canon, Canon’s subsidiaries, affiliates, wholesale or software

distributors, or dealers from and against any claims alleging that the manufacture, use, sale, offer




                                                   4
          Case 6:20-cv-00980-ADA Document 22 Filed 03/29/21 Page 5 of 9




to sell, distribution, transfer, lease, display, importation or other disposition of the Chips and any

associated firmware infringes a third-party’s patent.

        15.    Canon and Marvell entered into an amendment to the Marvell Agreement effective

as of May 4, 2017, in which Marvell confirmed that Canon, Canon’s subsidiaries, affiliates,

wholesale or software distributors, or dealers are indemnified for claims, actions, suits or

proceedings alleging infringement or misappropriation of functionality adopted as standard by

Bluetooth SIG, Inc. of any Marvell products sold to Canon and Canon’s affiliates (“Marvell

Amendment”).

        16.    NXP acquired Marvell’s Wi-Fi and Bluetooth Business effective as of December 6,

2019.

        17.    In light of the NXP’s acquisition of Marvell’s Wi-Fi and Bluetooth Business, Canon


and NXP executed another agreement effective as of December 6, 2019 (“NXP Agreement”). The

NXP Agreement provides, among other things, that as of December 6, 2019 NXP warrants that it

is the successor of Marvell and that it is bound by all of Marvell’s obligations under the Marvell

Agreement. The NXP Agreement further provides that all the terms and conditions of the Marvell

Agreement and Marvell Amendment shall remain in full force and effect unless expressly stated

otherwise (NXP Agreement, Marvell Agreement and Marvell Amendment collectively referred to

as the “Indemnification Agreements” hereinafter).

        18.    The allegedly infringing Bluetooth functionality in Canon EOS R5 camera’s is

provided by a Marvell/NXP Chip.

                             COUNT 1: BREACH OF CONTRACT

        19.    Canon hereby incorporates the above paragraphs herein by reference.




                                                  5
          Case 6:20-cv-00980-ADA Document 22 Filed 03/29/21 Page 6 of 9




       20.     WSOU filed a complaint against Canon alleging patent infringement of the ’346

patent and seeking damages in the present action.

       21.     NXP/Marvell sells and has sold products, which form the accused features alleged

by WSOU of infringing the ’346 patent, to Canon.

       22.     By the terms of the Indemnification Agreements, NXP expressly represents and

warrants to Canon that it is the successor of Marvell as to all obligations under the Marvell

Agreement and Marvell Amendment. Pursuant to the Indemnification Agreements NXP is

obligated to indemnify, defend, and hold harmless Canon from and against any claims alleging that

the manufacture, use, sale, offer to sell, distribution, transfer, lease, display, importation or other

disposition of the Chips, products embodying the Chips, or Bluetooth Functionality of the Chips of

patent infringement.

       23.     At all relevant times, NXP is and has been obligated to indemnify, defend, and hold

harmless Canon from and against any claims alleging patent infringement based on the

manufacture, use, sale, offer to sell, distribution, transfer, lease, display, importation or other

disposition of the Chips, products embodying the Chips, or Bluetooth Functionality of the Chips.

Nevertheless, NXP has refused to step in and defend Canon from WSOU’s claims of infringement

pursuant to the Indemnification Agreements and has therefore breached the Indemnification

Agreements.

       24.     While Canon has denied and continues to deny that it infringes any claims of the

’346 patent, and while Canon has alleged and does allege, inter alia, that claims of the ’346 patent

are invalid and unenforceable, and while Canon has denied and does deny any liability to WSOU,

WSOU continues to assert infringement based on Canon’s use of NXP’s products and NXP has

refused and continues to refuse to defend Canon against WSOU’s infringement assertions and to




                                                  6
               Case 6:20-cv-00980-ADA Document 22 Filed 03/29/21 Page 7 of 9




otherwise indemnify Canon pursuant to the Indemnification Agreements. NXP has breached the

Indemnification Agreements for the products subject to a third-party claim of infringement sold by

NXP to Canon and is liable for that breach to Canon.

                                           JURY DEMAND

          25.      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Canon demands a

trial by jury of this action.

                                 CANON’S PRAYER FOR RELIEF

          WHEREFORE, Third-Party Plaintiff Canon prays for a final judgment against NXP and

respectfully request the following relief:

          A.       A judgment that NXP is liable to Canon to indemnify, defend, and hold harmless

Canon from and against any claims or demands of WSOU arising from infringement of the ’346

patent;

          B.       A judgment that NXP has breached the Indemnification Agreements for the

products accused of infringement sold by NXP to Canon (through a third-party supplier), and is

liable for that breach to Canon;

          C.       A judgment ordering NXP to compensate Canon for all money spent by Canon

defend against WSOU’s claims of infringement in this action, including but not limited to costs,

attorney’s fees, expenses, damages, royalties, etc.

          D.       A judgment under 35 U.S.C. § 285 awarding Canon its costs and reasonable

attorneys’ fees expended in defending and maintaining this action;

          E.       A judgment awarding Canon its costs and reasonable attorneys’ fees expended in

bringing and prosecuting this third-party action; and,

          F.       Any other relief as the Court may deem just and proper.




                                                   7
        Case 6:20-cv-00980-ADA Document 22 Filed 03/29/21 Page 8 of 9




Dated: March 29, 2021                     Respectfully Submitted,



                                          /s/ John M. Jackson
                                          John M. Jackson (Texas Bar No. 24002340)
                                          jjackson@jw.com
                                          JACKSON WALKER, LLP
                                          2323 Ross Avenue, Suite 600
                                          Dallas, TX 75201
                                          Tel: (214) 953-6000
                                          Fax: (214) 953-5822

                                          Richard F. Martinelli (pro hac vice)
                                          rmartinelli@orrick.com
                                          Joseph A. Calvaruso (pro hac vice)
                                          jcalvaruso@orrick.com
                                          ORRICK, HERRINGTON & SUTCLIFFE LLP
                                          51 West 52nd Street
                                          New York, NY 10019-6142
                                          Tel: (212) 506-5000
                                          Fax: (212) 506-5151


                                          Attorneys for Defendant and Third-Party
                                          Plaintiff Canon Inc.




                                      8
         Case 6:20-cv-00980-ADA Document 22 Filed 03/29/21 Page 9 of 9




                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically on the

29th day of March, 2021 in compliance with Rule CV-5 and has been served on all counsel

who have consented to electronic service and all other counsel by electronic mail.


               Jonathan K. Waldrop (CA Bar No. 297903)
               (Admitted in this District)
               jwaldrop@kasowitz.com
               Darcy L. Jones (CA Bar No. 309474)
               (Admitted in this District )
               djones@kasowitz.com
               Marcus A. Barber (CA Bar No. 307361)
               (Admitted in this District)
               mbarber@kasowitz.com
               John W. Downing (CA Bar No. 252850)
               (Admitted in this District)
               jdowning@kasowitz.com
               Heather S. Kim (CA Bar No. 277686)
               (Admitted in this District)
               hkim@kasowitz.com
               Jack Shaw (CA Bar No. 309382)
               (Admitted in this District)
               jshaw@kasowitz.com
               KASOWITZ BENSON TORRES LLP
               333 Twin Dolphin Drive, Suite 200
               Redwood Shores, California 94065
               Telephone: (650) 453-5170
               Facsimile: (650) 453-5171

               Mark D. Siegmund (TX Bar No. 24117055)
               mark@waltfairpllc.com
               LAW FIRM OF WALT FAIR, PLLC
               1508 N. Valley Mills Drive
               Waco, TX 76710
               Telephone: (254) 772-6400
               Facsimile: (254) 772-6432

               Attorneys for Plaintiff



                                                    /s/ John M. Jackson
                                                    John M. Jackson




                                                9
